United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-10203
                           Summary Calendar



RICKIE LEE BEASLEY,

                                     Petitioner-Appellant,

versus

K. J. WENDT,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-2102-R
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges

PER CURIAM:*

     Rickie Lee Beasley, federal prisoner # 26417-077, appeals

the district court’s denial of his 28 U.S.C. § 2241 petition.

Beasely argues that the Bureau of Prisons (BOP) incorrectly

calculated his sentence.

     By failing to brief the issue on appeal, Beasley has

abandoned his assertion that he should receive credit on his

federal sentence for the time from his arrest until his return to




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10203
                                -2-

state custody after receiving his federal sentence.    See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     The sentencing court did not specify at sentencing whether

Beasley’s federal sentence was to be served consecutively to, or

concurrently with, his state sentence.    However, Beasley was

“already subject to an undischarged term of imprisonment” and

“[m]upltiple terms of imprisonment imposed at different times run

consecutively unless the court orders that the terms are to run

concurrently.”   18 U.S.C. § 3584(a); see also Free v. Miles, 333
F.3d 550, 553 (5th Cir. 2003).   Accordingly, Beasley was not

entitled to credit toward his federal sentence for the time

during which he was serving his state sentence.    The judgment of

the district court is affirmed because Beasley has not shown

error in the computation of his sentence.    See Bickford v. Int’l

Speedway Corp., 654 F.2d 1028, 1031 (5th Cir. 1981).

     AFFIRMED.